Title: From George Washington to Elisha Sheldon, 1 July 1781
From: Washington, George
To: Sheldon, Elisha


                  
                     
                     SirHead Quarters Peekskill 21 July 1781
                  
                  Agreable to the memorandum given yesterday to Colo. Jameson directing the March of the Troops under your Comand, I presume you will be at Bedford by the Time given, which is Tomorrow (the 2d)—by 12 oClock at Noon—at Bedford you will expect to be joined by the Duke de Lauzun, with the Legion under his Comand, who is to be there at the Time mentioned for your arrival—but should the Duke, by any Accident be retarded in his March & not come up by that Time, you will be pleased to let Lt Colo. Jameson proceed with the Infantry & mounted Troops of your Comand, agreeable to his Directions of Yesterday on their Way to Clapps, which Place they must Reach by Sunsett—yourself, rfmaing at Bedford untill the Duke Arrives, with whom you will proceed on your March to Clapps, where you will be joined by Genl Waterbury & the Troops under his Comand—The Duke will have my Instructions, conveyed to him by Colo. Hull, to take the Comand of the whole Body of Troops which will be assembled at Clapps, & to conduct their subsequent Movements & Operations—You will therefore put yourself & the Troops under his Direction & orders—as the Duke will be a Stranger to the Ground which will be the Scene of your Operations, you will be pleased to cooperate with him with Chearfulness, & lend him every Assistance, Information, Council & Advice that shall be in your Power—Colo. Hull, who conveys my Instructions to the Duke, will also accompany him in the Enterprize—his particular Knowlege & late Experience in that Part of the Country, will, I hope, be peculiarly usefull.  I am &ca
                  
                  
                     G.W.
                  
               